      Case 1:17-cv-09972-ER Document 39 Filed 09/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                 ORDER
AMERICAN CIVIL LIBERTIES
UNION and AMERICAN CIVIL
LIBERTIES UNION FOUNDATION,
                             Plaintiﬀs,

               – against –                                  17 Civ. 9972 (ER)
DEPARTMENT OF DEFENSE,
DEPARTMENT OF JUSTICE, and
DEPARTMENT OF STATE,
                             Defendants.


THE NEW YORK TIMES
COMPANY,
                             Plaintiﬀ,
                                                              20 Civ. 43 (ER)
               – against –

DEPARTMENT OF DEFENSE,
                             Defendant.


RAMOS, D.J.:

       For the reasons set forth in a Memorandum Opinion to be ﬁled separately, the

defendants’ motions for summary judgment are DENIED and the plaintiﬀs’ cross-
motions for summary judgment are GRANTED. �e defendants are ORDERED to

conﬁrm or deny the existence of records responsive to the plaintiﬀs’ FOIA requests. �e

parties are further directed to submit, by November 1, 2020, a schedule for the

defendants’ compliance with this Order and the further disposition of this case. �e Clerk
         Case 1:17-cv-09972-ER Document 39 Filed 09/29/20 Page 2 of 2




of Court is respectfully directed to terminate the following motions: Docs. 28 and 32 in

17 Civ. 9972, and Docs. 13 and 17 in 20 Civ. 43.


It is SO ORDERED.


Dated:     September 29, 2020
           New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.




                                            2
